1                                                                      JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     MAGEN SCHAFER, an individual, for)          Case No.: 2:19-cv-09053 CJC (AGRx)
11   herself and all members of the putative
                                      )
     class,                           )          CLASS ACTION
12                                    )
                  Plaintiff,          )          ORDER DISMISSING CASE
13                                    )          WITHOUT PREJUDICE
           v.                         )
14                                    )
     HARVEST MANAGEMENT SUB, LLC, a )
15   Delaware Corporation; and DOES 1 )
     through 100, inclusive,          )
16                                    )
                  Defendants.         )
17                                    )
                                      )
18
19
20
21
22
23
24
25
26
27
28

          __________________________________________________________________________
                         ORDER DISMISSING CASE WITHOUT PREJUDICE
 1                                               ORDER
 2         Pursuant to Rule 23 and stipulation of the Parties and good cause showing,
 3
 4         IT IS HEREBY ORDERED THAT:
 5
 6         1.     This entire action is dismissed without prejudice and without notice to the
 7   putative class.
 8
 9         2.     Each side is to bear its own attorneys’ fees and costs.
10
11         3.     The dismissal of this case will have no res judicata or collateral estoppel
12   effect should any claim be brought by any other individual or entity, including claims
13   identical or substantially similar to Plaintiff’s claims in this case.
14
15         IT IS SO ORDERED.
16
17
18   Dated: January 16, 2020                            _______________________________
19                                                        Honorable Cormac J. Carney
20                                                      United States District Court Judge
21
22
23
24
25
26
27
28




           __________________________________________________________________________
                          ORDER DISMISSING CASE WITHOUT PREJUDICE
